Citation Nr: 1809981	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  13-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 31, 2014; in excess of 20 percent as of March 31, 2014, and prior to November 1, 2017; and in excess of 10 percent as of November 1, 2017, for degenerative joint disease of the lumbar spine (back disability).  

2.  Entitlement to a compensable rating for left knee scars.  

3.  Entitlement to a compensable rating for a right knee scar.  

4.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to May 1990.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and April 2015 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran, in Muskogee, Oklahoma, testified before the undersigned at a videoconference hearing.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in January 2017, at which time it was remanded for further development.  As the requested development has not been completed, a remand is necessary to ensure compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In January 2017, the Board deferred adjudicating the claims for increased ratings for scars of the bilateral knees, as they were potentially implicated by a stay pending the outcome of Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), which considered the meaning of the term "systemic therapy" as it used in 38 C.F.R. § 4.118, Diagnostic Code 7806.  In July 2017, the United States Court of Appeals for the Federal Circuit issued an opinion in Johnson; thus, these issues are now ripe for appellate review. 

The Veteran's back disability was initially assigned a noncompensable rating.  
A January 2015 rating decision assigned a 20 percent rating effective March 31, 2014, and an August 2017 rating decision assigned a 10 percent rating effective November 1, 2017.  Although an increased rating was granted for the back disability, the issue remained in appellate status, as the maximum schedular rating had not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

A notice of disagreement (NOD) received by VA in April 2015 indicates the Veteran's intent to appeal the effective date of the grant of the 20 percent rating for his back disability.  The Board notes that the issue of the effective date of the increased rating for the back disability is contemplated by the initial increased rating claim on appeal, and will be decided as part of that issue.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2017, a VA examiner stated that she was unable to say without resorting to mere speculation whether the Veteran's back disability is significantly limited during flare-ups or after repeated use over time due to pain, fatigue, instability, or weakness because the Veteran was not being examined during flare-ups or after repeated use over time.  04/19/2017, C&P Exam.  Specifically, the examiner stated, "It is not possible to determine, without resorting to mere speculation, to estimate loss of range of motion, because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions."

In a recent opinion, the United States Court of Appeals for Veterans Claims (Court) held that if an examiner determines that he or she cannot offer an opinion without resorting to speculation, it must be apparent that the inability to do so is due to a limitation of knowledge in the medical community at large, not a deficiency in the record or a limitation of the individual examiner.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  The Board must remand where, such as here, (i) the record is ambiguous as to whether sufficient information was obtained, and (ii) when the Board is unable to determine whether the examiner's inability to offer an opinion is due to a deficiency in the examiner, as opposed to in the knowledge of the medical community more generally.  Id. at 36.  Thus, the examiner should elicit relevant information from the Veteran, including asking him to describe the additional functional loss, if any, he experiences during flare-ups and after repetitive use over time, and then estimate the additional functional loss in terms of degrees of range of motion based on all the evidence of record, including the Veteran's lay information.  Id. at 35.

In September 2012, a VA examiner opined that the Veteran has four painful scars, but appeared to have relied on back pain as the basis for that opinion.  The examiner also stated that the Veteran has no scars which are unstable, but has four scars which are painful and unstable, again citing to back pain in support.  09/10/2012, VA Examination.  The Board finds that the September 2012 VA examination contains internal inconsistencies and lacks an adequate rationale to support its findings.  

In November 2016, a VA examiner noted the Veteran's report of painful knee scars, but opined that the Veteran has no scars which are painful, unstable, or larger than 39 square centimeters.  11/16/2016, C&P Exam.  

In May 2016, the Veteran testified that his knee scars have increased in severity; specifically, that the scars are painful.  

Accordingly, the AOJ should schedule the Veteran with an appropriate VA examiner to determine the current severity of his scars of the bilateral knees; specifically, whether such scars are painful, unstable, and/or larger than 39 square centimeters.  

The Veteran contends that he is unable to secure and maintain gainful employment due, at least in part, to the service-connected disabilities currently on appeal.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased rating claims on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the virtual file all outstanding VA treatment records; specifically, from March 2017 to present.  If such records are missing or are otherwise unavailable, this fact should be documented and a formal finding of unavailability should be made with notice to the Veteran.  

2.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of his back disability.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Test range of motion of the thoracolumbar spine and consider pain on both passive and active motion, in both weight-bearing and non-weight-bearing positions, if appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b.  The examiner should determine whether the back disability is manifested by weakened movement, excess fatigability, incoordination, and/or pain after repetitive use over time and/or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use over time and during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  Specifically, if the medical professional cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional should explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  

c.  The examiner should indicate the presence or absence of ankylosis of the thoracolumbar spine.

d.  Comment on the resulting functional impact of the service-connected back disability, to include occupational functioning, if any.

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  After completing directive #1, schedule the Veteran for an examination with an appropriate VA examiner to assess the nature and severity of the scars of the bilateral knees.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

Determine the level of disfigurement of the service-connected scars of the bilateral knees.  For each scar of the knees, identify the location of the scar, its size, and whether such scar is painful and/or unstable.  Also, comment on the resulting functional impact of the service-connected back disability, to include occupational functioning, if any.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

4.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




